department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar uniform issue list 4980-dollar_figure attention legend company a company b company c company d plan x plan y dear this is in response to you request for a ruling dated date submitted by your authorized representative regarding a waiver of the excise_tax under sec_4980f of the internal_revenue_code the code as it applies to plan x a letter dated date supplemented the request the following facts and representations have been submitted by your authorized representative company a was previously known prior to date as company b company a established plan x on date effective as of date plan x was then known as plan y plan y was to be an employee_stock_ownership_plan esop with a page money purchase feature company a retained company c to draft the plan x documents and to be the outside administrator of plan x plan y acquired shares of common_stock of company a ursuant to a stock purchase aar t this acquisition was financed pursuant to a on macompany a and plan y the esop_loan and company a was required to make sufficient annual contributions to enable plan y to repay the plan y loan as originally adopted plan y contained provisions that required annual employer contributions to the money purchase plan feature of plan y equal to ij of the covered_compensation of all participants and also contained provisions that allowed discretionary employer contributions under the stock_bonus_plan feature of plan y accrued_benefits with respect to employer contributions as of the last day of the calendar_year and employer contributions for a calendar_year were required to be paid to plan y's trust no later than the due_date for filing company a's federal_income_tax return for the calendar_year all covered employees on date company a adopted amendment number to plan y which deleted the plan y money purchase plan feature the money purchase amendment the money purchase amendment amended and restated plan y retroactively effective as of date as an employee_stock_ownership_plan as defined in code sec_4975 and as a stock_bonus_plan under code sec_401 but not as a money purchase plan as originally adopted pursuant to sec_2 of amendment number plan y was retitled plan x which reflected the deletion of the plan’s money purchase feature the money purchase amendment was adopted in response to correspondence from company c dated date this correspondence noted that the purpose of the money purchase amendment was to remove the money purchase plan feature of plan y and address recent guidance from the internal_revenue_service company c's correspondence also included an announcement to employees company c's correspondence said that this enclosed announcement should be distributed on or before october but it did not refer to any affirmative requirement to provide participants with any advance notice of the money purchase amendment company a has no record of delivering the notice described above however company a fully apprised participants of the resulting terms of the esop by distributing summary plan descriptions spds dated date that correctly summarized the terms of plan y as modified by the pending money purchase amendment making no reference to the plan’s money purchase feature this was the first time that plan y's terms less its money purchase feature were communicated to participants who had no prior notice of the initial money purchase plan feature of plan y the spd referred to a plan titled plan x and did not refer to plan y the spd gave the effective date of plan x as date on date the internal_revenue_service issued a favorable determination_letter on the qualified status of plan x by reference to an amendment executed on date this determination_letter also approved the money purchase amendment in the course of its pre-closing due diligence company d inquired on date as to whether company a had provided a notice under sec_4980f of the code with respect page to the money purchase amendment after some investigation company a was not able to confirm that company c's separate notice was delivered to the participants in however in light of the oversight company a immediately distributed the notice to all participants on date which was less than days after company a became aware of the possible error based on the foregoing facts you request a ruling that the tax imposed under sec_4980f a of the code is waived under sec_4980f section h of the employee retirement income security act erisa u s c sec_1054 provides in relevant part that a plan described in paragraph to include an individual_account_plan subject_to the funding standards of u s c sec_1082 may not be amended so as to provide a significant reduction in the rate of future benefit accruals unless after the adoption of the plan amendment and not less than days before the effective date of the plan amendment the plan_administrator provides a written notice setting forth the plan amendment and its effective date a to each participant in the plan b each beneficiary who is an alternate_payee and c each organization representing participants in the plan code sec_4980f imposes a tax on the failure of any applicable_pension_plan to meet the requirements of sec_4980f with respect to any applicable_individual sec_4980f of the code provides that no tax shall be imposed by sec_4980f on any failure during any period for which it is established to the satisfaction of the secretary that any person subject_to liability for such tax did not know that the failure existed and exercised reasonable diligence to meet the requirements of sec_4980f sec_4980f of the code provides that in the case of a failure that is due to reasonable_cause and not to willful neglect the secretary may waive part or all of the tax imposed by sec_4980f to the extent that the payment of such tax would be excessive or otherwise inequitable relative to the failure involved sec_4980f of the code provides that no tax shall be imposed by sec_4980f on any failure if a any person subject_to liability for the tax exercises reasonable diligence to meet the requirements of sec_4980f and b such person provides the notice described in sec_4980f during the 30-day period beginning on the first day such person knew or exercising reasonable diligence would have known that such failure existed sec_4980f provides that if an applicable_pension_plan is amended to provide for a significant reduction in the rate of future accrual the plan_administrator shall provide the notice described in paragraph to each applicable_individual sec_4980f e of the code provides that the notice required in sec_4980f shail be provided within a reasonable_time before the effective date of the plan amendment sec_4980f f of the code defines applicable_pension_plan in part to include an individual_account_plan that is subject_to the funding standards of sec_412 page sec_4980f of the code was added by the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra section a of egtrra provides that sec_4980f of the code applies to plan amendments taking effect on or after date in this case on date company a adopted the money purchase amendment which deleted the plan y money purchase plan feature the money purchase amendment amended and restated plan y retroactively effective as of date as an employee_stock_ownership_plan as defined in sec_4975 and as a stock_bonus_plan under sec_401 but not as a money purchase plan as originally adopted as restated and amended plan y was styled plan x the facts of this case indicate that amendment number had an effective date prior to date accordingly in response to your ruling_request the notice requirement imposed by code sec_4980f does not apply to this case and the excise_tax imposed by code sec_4980f for failure to give such notice is not applicable in this case no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code furthermore no opinion is expressed as to whether the transaction described herein resulted in a failure to comply with any other provision of the internal_revenue_code or of title of erisa this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent cc sincerely yours if you have any questions concerning this private letter frances v sloan manager employee_plans technical group a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office ruling please contact id at not a toll-free number
